DETAILED ACTION
	This Office Action is in response to the amendment filed 10/12/2021.  Claims 1-24 are acknowledged as pending in this application with claims 1-9 and 17 being amended.  It is noted that claims 10-16 and 18-24 are designated as withdrawn; however, no restriction has ever been required in this application.  If Applicant wishes for these claims to not be examined, the claims should be canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “headphones” as well as “wireless earbuds”.  The specification does not provide support for both being present, but rather give ear buds as an example of a type of headphones (“the user may wear the headphones 14, such as ear buds”, specification page 5).

Claim 1 recites, “the handheld device comprises a processor, a wireless transceiver, a global positioning system, a monitor, an input port and an output port”.  The disclosure does not provide support for an input port and an output port.
Claim 1 recites, “wherein the wireless transceiver of the headphones is communicatively coupled to a wireless transceiver of the pair of shoes to exchange informational data and signals”.  The disclosure does not provide support for this limitation. Claim 1 further recites, “wherein the informational data and signals comprise of graphical images, sound, a distance, a time, an alert, on signal, off signal, impact, and light emission”.  The disclosure does not describe such data and signals being communicated between the headphones and the shoes.
Claim 1 recites, “wherein the handheld device comprises of a music store interface”.  The disclosure does not provide support for a music store interface.
Claim 3 recites, “the handheld device comprises… an output connectable to the headphones and wireless earbuds”.  The disclosure does not provide for support for an output in additional to the wireless transceiver (recited in claim 1), but states that they are the same element (In such embodiments, the system of the present invention may include an output, and headphones 14 connectable to the output. The headphones 14 may be wireless and the output may be the wireless transceiver”, specification pages 4-5).  The specification further does not provide support for both earbuds and headphones being present, but rather give ear buds as an example of a type of headphones (“the user may wear the headphones 14, such as ear buds”, specification page 5).

Claim 7 recites, the handheld device comprises an emergency function operable to send a distress signal from a transceiver located on the pair of shoes and the handheld device connecting to a third party device or network”.  The disclosure does not provide support for the signal being sent from a transceiver located on the shoes.
Claim 9 recites, “further comprising: a battery for the pair of shoes, a power control source on the pair of shoes, and a wireless transceiver for transmitting signals from the pair of shoes, to the handheld device and the headphones”.  The disclosure does not provide support for a battery, a power control source, a wireless transceiver in addition to the one recited in claim 1, or a wireless transceiver transmitting signals from the shoes to the headphones.
Claim 17 recites, “wherein the handheld interface wireless device transmits a set of data to the pair of shoes to measure a user's workout time, speed traveled, distance traveled, temperature, and footsteps, the set of data is stored in the memory database”. The disclosure does not provide support for the handheld device transmitting such data to the shoes.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 1 recites “wherein the pair of shoes comprise an electronic chip, an impact detector, and a wireless transceiver”, and further states, “wherein the wireless transceiver of the handheld device is communicatively coupled to a wireless transceiver of the headphones and a wireless transceiver of the pair of shoes” and “wherein the wireless transceiver of the headphones is communicatively coupled to a wireless transceiver of the pair of shoes”.  It is unclear whether the further recitations of “a wireless transceiver of the pair of shoes” refer to the first recited transceiver of the shoes or additional transceivers.  Similar recitations are present in claims 7 and 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berner (US 2007/0260421) in view of Ellis (US 2010/0056341) and Timmerberg (US 2014/0268839).
Regarding claim 1, Berner teaches a workout system comprising: a pair of shoes (100), for physical exercise; headphones; wireless earbuds [0032]; and a handheld device [0032]; wherein the pair of shoes comprise an electronic chip (102), an impact detector (208), and a wireless transceiver (106); wherein the handheld device comprises a processor (302), a wireless transceiver (108), a global positioning system [0030], a monitor [0030], an input port and an output port (108); wherein the wireless transceiver of the handheld device is communicatively coupled to a wireless transceiver of the headphones and a wireless transceiver of the pair of shoes to exchange informational data and signals [0031]; wherein the wireless transceiver of the headphones is communicatively coupled to a wireless transceiver of the pair of shoes to exchange informational data and signals [0031]; wherein the monitor displays at least one of an amount of impacts detected by the impact detector, a location of the handheld device, a distance travelled of the handheld device, and a speed of the handheld device [0079]; wherein the handheld device stores software for a set of workout programs, and the handheld 
Berner fails to teach wherein a set of alerts, the time, and the distance traveled, is emitted through the headphones while simultaneously playing music, whereby the volume of the music is lowered but still at play in response to the emission.  Ellis teaches a workout system comprising wireless headphones [0270-0271], which receive information from a portable device [0271] including wherein a set of alerts, the time, and the distance traveled [0274], is emitted through the headphones while simultaneously playing music, whereby the volume of the music is lowered but still at play in response to the emission [2964].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berner’s workout system by including the audio alert functionality taught by Ellis in order to allow the user to receive information without the need to direct their gaze to a screen.
Berner does not specifically disclose a music store interface, a biking interface, a workout program interface, a texting interface, a heart rate interface, a GPS interface, a distress signal interface, and an app store interface.  Ellis teaches a workout system with a plurality of interfaces including a music store interface [0311], a biking interface [0335-0337], a workout program interface [0332], a texting interface [0299] , a heart rate interface [0266], a GPS interface [0320], a distress signal interface [0409], and an app store interface [0314].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berner’s workout system by including the interfaces taught by Ellis in order to provide entertainment, information, and safety features to the user.
Berner fails to teach wherein the pair of shoes comprise of at least two safety light emitters; wherein the at least two safety light emitters are positioned in the front and rear of the pair of shoes, and a safety lights interface.  Timmerberg teaches a pair of shoes comprising at least two safety light 
Regarding claim 2, modified Berner teaches the handheld device comprises a controller operable to turn the safety lights emitters off and on (see Timmerberg, [0014]).
Regarding claim 3, modified Berner teaches the handheld device comprises a music player, a memory database operable to store music, and an output connectable to the headphones and wireless earbuds (see Ellis, [0311]).
Regarding claim 4, Berner teaches a wireless internet connection (312) operable to download data to the memory database and for retrieving and sending data from the handheld device to the headphones, the pair of shoes, and third party devices [0085].
Regarding claim 5, modified Berner teaches a heart rate monitor operably connected to a processor, wherein the heartrate monitor sends heart rate data to the handheld device (Ellis [0266]).
Regarding claim 6, modified Berner teaches the handheld device comprises a texting function for sending and receiving text messages (Ellis, [0299]).
Regarding claim 7, modified Berner teaches the handheld device comprises an emergency function operable to send a distress signal from a transceiver located on the pair of shoes and the handheld device connecting to a third party device or network (Ellis [0409]).
Regarding claim 8, Berner teaches the handheld device displays a time, a date, and a temperature [0027].
Regarding claim 9, Berner teaches a battery for the pair of shoes (206), a power control source (210) on the pair of shoes, and a wireless transceiver (106) for transmitting signals from the pair of shoes, to the handheld device and the headphones.
Regarding claim 17, Berner teaches the handheld interface wireless device transmits a set of data to the pair of shoes to measure a user's workout time, speed traveled, distance traveled, temperature, and footsteps, the set of data is stored in the memory database [0079].

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/               Primary Examiner, Art Unit 3784